United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joanne Marie Wright, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0153
Issued: October 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 25, 2019 appellant, through her representative, filed a timely appeal from an
October 3, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty on March 28, 2016, as alleged.
FACTUAL HISTORY
On April 8, 2016 appellant, then a 52-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 28, 2016 she sustained anxiety, insomnia, hypertension,
and loss of appetite when she found two large knives in a parcel locker, which she opened with an
arrow key while in the performance of duty. She stopped work on April 1, 2016. On the reverse
side of the claim form T.B., appellant’s supervisor, noted that appellant asserted that “seeing the
knives frightened her.” She indicated that appellant was not in the performance of duty when
injured. T.B. controverted the claim noting that appellant was able to complete the delivery of her
route on the date of incident.
In support of her claim, appellant submitted an April 1, 2016 work release note by
Dr. Randal C. Sugerman, a general surgeon, who held appellant off work that day and returned her
to full duty, effective April 2, 2016. In a note dated April 4, 2016, Dr. Alan D. Justice, a Boardcertified internist, indicated that she was seen in his office on that date and that he advised her to
remain off work until April 19, 2016. In an undated return-to-work note, he noted that appellant
came under his care from April 18 through 25, 2016. Dr. Justice held her off from work until
April 25, 2016.
In an April 18, 2016 authorization for examination and/or treatment (Form CA-16), the
employing establishment authorized appellant to seek medical care. It noted that she suffered a
nervous breakdown and checked a box indicating that there was doubt that her condition was
caused by an injury sustained in the performance of duty.
In a letter dated April 19, 2016, the employing establishment again challenged appellant’s
claim, asserting that she had not submitted sufficient evidence to establish fact of injury,
performance of duty, or causal relationship.
In a development letter dated May 19, 2016, OWCP notified appellant of the deficiencies
of her claim and afforded her 30 days to submit additional medical evidence.
Dr. Justice, in a May 5, 2016 report, indicated that appellant had been under his care since
October 2015. He noted that, prior to her April 4, 2016 visit, she had not been prescribed
medications for hypertension or anxiety, but that she was currently taking prescription medication
for both conditions. Dr. Justice provided a work release slip noting that appellant was under his
care from May 9 through 22, 2016 and that she could return to work on May 23, 2016.
A May 31, 2016 duty status report (Form CA-17) by Dr. Dwight L. Bearden, a Boardcertified psychiatrist, noted that appellant had “found knives in [a] parcel locker, affected blood
pressure and anxiety and PTSD [post-traumatic stress disorder].” Dr. Bearden held appellant off
from work from June 1 through 25, 2016 and returned her to work for four hours a day, effective
June 26, 2016.

2

OWCP also received an April 7, 2016 audit report by the employing establishment’s Office
of the Inspector General regarding the handling of OWCP claim forms, a May 5, 2016 report by
Sally Powell, a nurse practitioner, medical billing statements, and prescription information.
By decision dated June 27, 2016, OWCP accepted that the March 28, 2016 employment
incident occurred as alleged, but denied the claim as there was no medical evidence diagnosing an
injury or condition causally related to that incident. It concluded, therefore, that the requirements
had not been met to establish an injury as defined by FECA.
On July 15, 2016 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review, which was held on February 17, 2017. At the hearing,
appellant explained that, after discovering two large chef knives in the parcel locker, she
immediately closed the unit, returned to her delivery vehicle, and telephoned her supervisor. The
supervisor instructed her to photograph the knives in place. Appellant did so, then continued on
her route. She explained that she had originally assumed that a coworker placed the two knives in
the parcel locker as it could be opened only with a postal arrow key that was signed in and out on
a daily basis. Appellant later learned that some arrow keys had been missing since
November 2015. She acknowledged that, while the culprit may not have been a coworker, the
presence of the knives was a safety hazard, proof of criminal tampering, and that she felt “done
dirty” by whoever placed the knives. Appellant noted that the employing establishment
investigated the incident, found no blood on the knives, and so discarded them. Following the
incident, she returned to work for four hours a day in July 2016, and to full-time duty in
August 2016, but another employee serviced the parcel locker where the knives were found.
Appellant submitted additional evidence.
In a May 18, 2016 report, Dr. Bearden noted that on March 28, 2016 appellant found two
knives in a parcel box, which could only be accessed by fellow postal workers with a key. Since
then, appellant felt overwhelmed, fearful, and experienced panic attacks. Dr. Bearden provided
periodic reports through June 8, 2016, noting appellant’s positive response to medication and
group therapy. He diagnosed PTSD, generalized anxiety disorder, and hypertension. 3
Dr. Dan E. Phillips, a Board-certified psychiatrist, noted in a June 15, 2016 report that
appellant had recently opened “a mailbox that no one is supposed to have a key to except other
mail carriers” and there were two knives inside. Appellant interpreted this as a threat against her
because of her sexual orientation, as the knives appeared the same day the governor “vetoed a
religious freedom bill.” Dr. Phillips diagnosed panic disorder, PTSD, and depression. He
provided periodic reports through February 1, 2017 diagnosing panic disorder, PTSD, and rule/out
delusional disorder.4
By decision dated April 28, 2017, the hearing representative affirmed the June 27, 2016
decision as appellant failed to establish her allegations of harassment due to sexual orientation.

3

In a June 7, 2016 report, Dr. Muhammad Rehan, an internist, diagnosed hypertension requiring medical
management, anxiety neurosis, and depression.
4

Appellant also submitted reports from Ms. Powell and a family therapist.

3

On April 27, 2018 appellant, through her representative, requested reconsideration. She
asserted that the evidence of record established that the accepted March 28, 2016 employment
incident occurred in the performance of duty and caused an emotional condition with consequen tial
hypertension. Appellant submitted additional evidence.
In an April 1, 2016 report, Dr. Sugerman noted appellant’s one-day history of headache,
nausea, and elevated blood pressure. He diagnosed hypertension and prescribed medication.
In a May 7, 2018 report, Dr. Bearden opined that appellant’s discovery of the knives on
March 28, 2016 caused emotional stress and a possible aggravation of preexisting PTSD.
By decision dated July 20, 2018, OWCP denied modification of the prior decision as
appellant had not established that the knives were intended as a specific threat to her. It, therefore,
found that she had not established a compensable factor of employment.
On July 5, 2019 appellant, through her representative, requested reconsideration. She
contended that she had met her burden of proof to establish her claim as the accepted March 28,
2016 incident occurred in the performance of duty, and her physicians attributed PTSD and
hypertension to this incident.
By decision dated October 3, 2019, OWCP denied modification of the prior decision as
appellant did not establish that the knives were intended as harassment. Appellant’s perception of
harassment was therefore self-generated and noncompensable.
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To establish an emotional condition causally related to factors of a claimant’s federal
employment, he or she must submit: (1) factual evidence identifying and supporting employment
5

Supra note 2.

6

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
7

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
8

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

factors or incidents alleged to have caused or contributed to the condition; (2) rationalized medical
evidence establishing an emotional condition or psychiatric disorder; and (3) rationalized medical
opinion evidence establishing that the emotional condition is causally related to the identified
compensable employment factors.9
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,10 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. 11 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.12 Then an employee experiences emotional stress
in carrying out his or her employment duties and the medical evidence establishes that the
disability resulted from an emotional reaction to such situation, the disability is generally regarded
as due to an injury arising out of and in the course of employment. This is true when the
employee’s disability results from his or her emotional reaction to a special assignment or other
requirement imposed by the employing establishment or by the nature of the work. 13
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.14 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a case has been established. An employee’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.15
ANALYSIS
The Board finds that this case is not in posture for decision.

9

C.M., Docket No. 17-1076 (issued November 14, 2018); Kathleen D. Walker, 42 ECAB 603 (1991).

10

28 ECAB 125 (1976).

11

5 U.S.C. § 8101 et seq.

12

G.R., Docket No. 18-0893 (issued November 21, 2018). Robert W. Johns, 51 ECAB 136 (1999).

13

G.G., Docket No. 18-0432 (issued February 12, 2019).

14

See J.M., Docket No. 19-1024 (issued October 18, 2019); M.F., Docket No. 18-1162 (issued April 9, 2019).

15

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

5

OWCP denied appellant’s emotional condition claim, finding that she had not established
a compensable employment factor. The Board must, therefore, initially review whether the alleged
incident and conditions of employment are covered employment factors under the terms of FECA.
Regarding appellant’s allegation that she found two large knives in a parcel locker on
March 28, 2018, the Board has recognized that instances when sufficiently detailed by the claimant
and supported by evidence, may constitute compensable employment factors.16
Appellant consistently described that she opened the parcel locker with a proprietary arrow
key while in the performance of duty, saw two large chef’s knives, and experienced severe anxiety.
She immediately telephoned her supervisor who instructed her to photograph the knives in place.
Appellant indicated that “seeing the knives frightened her.” At the time she saw the knives, she
believed that only her coworkers had a key to access the parcel locker and that a coworker had
“done her dirty” by placing the knives in the locker. Appellant interpreted this as a threat against
her because of her sexual orientation.
The Board finds that given the circumstance of her encounter with the large chef ’s knives
in a parcel locker, appellant has established a compensable factor of employment under FECA.
OWCP did not analyze or develop the medical evidence giv en its finding that there were no
compensable employment factors. The case will therefore be remanded to OWCP for this
purpose.17 After any further development as deemed necessary, it shall issue a de novo decision
on the issue of whether appellant has an emotional condition due to the compensable factor of his
federal employment.
CONCLUSION
The Board finds that the case is not in posture for decision.18

16

J.Z., Docket No 19-1156 (issued July 28, 2020); J.W., Docket No. 17-0999 (issued September 4, 2018).

17

K.A., Docket No. 14-0017 (issued August 4, 2014); Robert Bartlett, 51 ECAB 664 (2000).

18

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No. 171062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2019 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

